FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52811 Innovative Acquisitions Corp. (Exact name of registrant as specified in its charter) Delaware 77-0683487 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o Faraaz Siddiqi, 12 Georgiana Drive, Cumberland, RI 02864 (Address of principal executive offices) (401) 334-3242 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] Smaller reporting company[X]. (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No []. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No []. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 3,000,000shares of common stock, par value $.0001 per share, outstanding as of May 16, 2011. INNOVATIVE ACQUISITIONS CORP. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 1 Statements of Expenses (Unaudited) for the Three Months Ended 2 March 31, 2011 and March 31, 2010 and from April 27, 2007 (Inception) through March 31, 2011 Statements of Stockholders’ Equity (Deficit) for the period from April 27, 2007 3 (Inception) through March 31, 2011 (Unaudited) Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 4 and March 31, 2010 andfrom April 27, 2007 (Inception) through March 31, 2011 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Removed and Reserved 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. INNOVATIVE ACQUISITIONS CORP. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, December 31, Assets Current assets Cash $ $ Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Liabilities Accounts payable $ $
